DETAILED ACTION

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claims 21 and 29 read over what is considered to be the closest prior art (Weatherby), at least with regard to claim limitations directed to a selector that is configured to move from a first position to a third position and to prevent movement of a trigger lever from a hammer-restraining position to a hammer-releasing position only when the selector is in the third position, i.e., the selector has a “SAFE” position. The combination of the shift lever 23 and actuator member 34 of Weatherby does not constitute a safety selector (otherwise known simply as a “selector”), since said assembly is not configured to prevent movement of a trigger lever. Further, the firearm of Weatherby has a separate, specifically-structured safety mechanism (paragraph bridging columns 4-5), and thus, it would not be obvious to one of ordinary skill in the art to modify the shift lever and actuator member assembly of Weatherby to function as a safety (in light of the prior art, it’s not even clear how such a modification could be carried out).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641